DETAILED ACTION

Response to Amendment
This Office Action is in response to Amendment filed on 05/18/2021.
	Claims 1-2, 4-7, 10, 13, 15, 18-20 has been amended.  
	Claims 1-20 are pending.
Remark of Applicants has been considered. 
 
Reason for allowance
 
 
Claims 1-20 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a first semiconductor die, comprising a first semiconductor substrate having a first active surface and a first back surface opposite to the first active surface and a plurality of first conductive vias penetrating through the first substrate, and a second semiconductor die, over the first die, comprising a second substrate having a second active surface and a second back surface opposite to the second active surface, and being bonded to the first die through joining the second active surface to the first back surface at a first hybrid bonding interface along a vertical direction, wherein along a lateral direction, a first dimension of the first die is greater than a second dimension of the second die, and a positioning location of the second semiconductor die is within a positioning location of the second die is within a positioning location of the first die in a projection along the vertical direction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818